Case 4:21-cv-11530-SDD-APP ECF No. 1-7, PagelD.47 Filed 06/29/21 Page 1 of 3

EXHIBIT F
Case 4:21-cv-11530-SDD-APP ECF No. 1-7, PagelD.48 Filed 06/29/21 Page 2 of 3

A PROFESSIONAL CORPORATION
MARY A. MAHONEY SUITE A BURTON H. SCHWARTZ
KHARA L, MOODY 37887 WEST TWELVE MILE ROAD JAY A. SCHWARTZ
MATTHEW N. MORROW FARMINGTON HILLS, MICHIGAN 48331 JENNIFER Y. WERBLING
CARMEN MOYER TELEPHONE: (248) 553-9400

FACSIMILE: (248) 553-7944
EMAIL - mmahoney(@schwartzlawfirmpe.com

May 14, 2021

Theodore A. Rittinger
2385 N. Pine Center St.
West Bloomfield, MI 48323

RE: CamTronics, LLC and Hans Mills
Dear Mr. Rittinger:

Undersigned counsel has been retained by Mr. Hans Mills with respect to his interest in
CamTronics, LLC. In discussions with certain customer(s) of the company, Mr. Mills has
discovered certain accounting irregularities that suggest that you have not been conducting the
financial affairs of the company in good faith and in accordance with the law. Mr. Mills has sought
our advice about the current situation, and we are advising him to pursue all lawful remedies,
including without limitation a civil lawsuit under MCL 450.4515 to recover damages for unlawful
and oppressive acts, as well as reporting irregularities to law enforcement for further investigation.
However, prior to engaging in expensive and protracted litigation, Mr. Mills has asked us to
explore an amicable resolution of his departure from the organization.

Mr. Mills would like to simply tender his interest in the LLC back to the LLC and/or the
other members in exchange for indemnification from any tax liability attributed to all income of
the company for 2021 to date, and indemnification for any other company liabilities that have not
been properly recorded to date. This should be a blanket indemnification, so that if any income is
later attributed to the company through investigation or audit, Mr. Mills will have no responsibility
to participate in recognition of this income and/or for payment of any liability arising therefrom.
Mr. Mills remains concerned about other outstanding liabilities, as he has lost confidence that the
company’s books are in good order due to your actions.

If these matters may be agreed upon quickly, we would prepare a release and settlement
agreement incorporating these and any other necessary and reasonable provisions to separate Mr.
Mills from the company. Mr. Mills has continued providing services to the company through
today in good faith, in hopes that these matters may be resolved without further legal action.
However, he has no intention of continuing to participate in a venture where transparency and
fundamental honesty are lacking in any respect. His separation from the company is not
negotiable, and is imminent.
Case 4:21-cv-11530-SDD-APP ECF No. 1-7, PagelD.49 Filed 06/29/21 Page 3 of 3

Theodore Rittinger
May 14, 2021
Page 2

This offer will remain open until May 21, 2021. If you do not wish to resolve these matters,
Mr. Mills has instructed us to pursue dissolution and liquidation of the company in a court of
competent jurisdiction, to pursue all available damages, including attorney fees and costs, and to
make any and all necessary reports to law enforcement and regulatory agencies to investigate and
document the irregularities in the company’s books.

Very truly yours,

SCHWARTZ LAW FIRM, P.C.

By: /s/ LOUK YE Bi Waho VEY
ag io

MAM/cj MARY A. MAHONEY
Enclosures

 
